
	
		III
		110th CONGRESS
		2d Session
		S. RES. 597
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative
			 day, June 19), 2008
			Mr. Durbin (for himself
			 and Mr. Hagel) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating June 2008 as Wait
		  Wait . . . Don’t Tell Me! Recognition Month.
	
	
		Whereas Wait Wait . . . Don’t Tell Me!, the
			 National Public Radio news quiz show, which uses current news stories for
			 questions and comedy, is celebrating the 10th anniversary of the show’s
			 premiere in 1998;
		Whereas the programming and content created and
			 distributed by National Public Radio is based on 3 core values, qualities of
			 mind, qualities of heart, and qualities of craft (and despite those core
			 values, National Public Radio still airs shows like Wait Wait . . .
			 Don’t Tell Me! with a straight corporate face);
		Whereas, in 2008, Wait Wait . . . Don’t Tell
			 Me! was named a winner of the George Foster Peabody Award, the oldest
			 and most prestigious award in broadcasting (probably due to George Foster
			 Peabody’s lifelong commitment to self-aggrandizing entertainers, spectacularly
			 dumb criminals, and overly earnest scientists, who comprise the inspiration for
			 the show);
		Whereas Wait Wait . . . Don’t Tell Me!
			 carries on the tradition of humor that is part of our Second City by taping its
			 show in the Chase Auditorium in downtown Chicago, Illinois (which may be the
			 only place in the United States where people pay for tickets to watch a radio
			 show that is broadcast for free);
		Whereas President John F. Kennedy once said, I look
			 forward to an America which will steadily raise the standards of artistic
			 accomplishment and which will steadily enlarge cultural opportunities for all
			 of our citizens. (making it clear that President Kennedy never could
			 have imagined Wait Wait . . . Don’t Tell Me!);
		Whereas notable Americans such as Supreme Court Justice
			 Stephen Breyer, actor Tom Hanks, United States Attorney Patrick Fitzgerald, New
			 York Times columnist William Safire, and White House Press Secretary Dana
			 Perino have appeared on the show (and luckily, few have suffered any
			 significant, long-term damage to their careers);
		Whereas Wait Wait . . . Don’t Tell Me! host
			 Peter Sagal and veteran newsman Carl Kassell have been described as the
			 perfect team to liven up a Saturday (rendering them entirely unsuitable
			 for any gainful employment);
		Whereas Wait Wait . . . Don’t Tell Me!
			 finds expression through a recognition that you don’t have to be a professional
			 comedian to be humorous (a premise proven each week by a rotating panel of
			 humorists, journalists, and others, including Roy Blount, Jr., Tom Bodett, Amy
			 Dickinson, Adam Felber, Kyrie O'Connor, P.J. O'Rourke, Paula Poundstone, Paul
			 Provenza, Charlie Pierce, Roxanne Roberts, and Mo Rocca); and
		Whereas Wait Wait . . . Don’t Tell Me!,
			 produced by National Public Radio and Chicago Public Radio, airs on nearly 450
			 National Public Radio member stations, and its audience has grown in every
			 ratings period since its premiere in January 1998 (growth that is directly
			 proportional to the boundless egos of the show's creator and Executive Producer
			 Doug Berman, Senior Producer Rod Abid, producers Mike Danforth, Emily Ecton,
			 and Melody Kramer, technical directors Lorna White and Robert Neuhaus, and
			 limericist Philipp Goedicke): Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 2008 as Wait Wait . . . Don’t Tell Me! Recognition
			 Month; and
			(2)celebrates the
			 show for its contributions to the Nation's enduring creative spirit and for
			 always bringing smiles to America's Saturday mornings.
			
